Respondent improperly retained moneys belonging to a client. His misconduct was not excused because, after retaining the money, he rendered other services for the client, the value of which he now claims is larger in amount than the sum retained. Respondent was untruthful as to the writing of a certain document and otherwise was lacking in frankness before the learned official referee. The official 'referee has recommended discipline but does not report as to extent. The court directs the suspension of respondent from the practice of the law for a period of one year. In the meantime he will probably find it the part of wisdom to adjust the differences with his client. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.